Citation Nr: 1113987	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for a service-connected right knee disability, rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for service-connected right shoulder impingement, rated as 10 percent disabling prior to October 13, 2009, and 30 percent disabling from that date.

5.  Entitlement to a higher initial rating for service-connected degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to October 13, 2009, and 40 percent disabling from that date.

6.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1990 to May 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Waco, Texas that in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and a cervical spine disability, granted service connection and a 10 percent rating for a right knee disability, granted service connection and a 10 percent rating for a right shoulder disability, and granted service connection and a 20 percent rating for a service-connected lumbar spine disability.  The grants of service connection were each effective March 13, 2008.

In a December 2009 rating decision, the RO granted service connection for a cervical spine disability.  Hence this issue is no longer on appeal and will not be addressed by the Board.  In that decision, the RO also granted a higher 30 percent rating for a right shoulder disability and a higher 40 percent rating for the service-connected lumbar spine disability, each effective October 13, 2009.  

In the December 2009 rating decision, the RO stated that the increased ratings were considered total grants of the benefits sought on appeal because the Veteran had indicated that 30 and 40 percent ratings should be assigned.  The Board finds that the RO's statement is incorrect.  In his August 2009 Substantive Appeal, the Veteran indicated that he should be rated "at least 40 percent" for his back and "at least 20 percent" for his right shoulder.  A claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35 (1992).  Here, the Veteran argued that he be assigned "at least" 30 and 40 percent ratings; he has not indicated that the recently assigned increased ratings satisfy his appeal for higher evaluations for the two disabilities.  Therefore the Board concludes that the claims for higher initial ratings remain before the Board.  

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA compensation purposes.

2.  The Veteran does not have clinically significant tinnitus; and any current tinnitus was neither incurred in nor aggravated by active service.

3.  The Veteran's service-connected right knee disability is manifested by pain with no recurrent subluxation or lateral instability; range of motion is from 0 to 120 degrees.

4.  Prior to October 13, 2009, the Veteran's service-connected right shoulder impingement was manifested by pain and limitation of shoulder flexion, but with flexion to greater than 90 degrees, and there was no impairment of the humerus, clavicle or scapula.

5.  From October 13, 2009, the Veteran's right shoulder impingement has been manifested by pain and limitation of motion; ankylosis is not present and there is no impairment of the humerus.

6.  Prior to October 13, 2009, the Veteran's service-connected lumbar spine degenerative disc disease is manifested by some painful limitation of motion; his remaining functional range of motion is better than 30 degrees of flexion.

7.  From October 13, 2009, the Veteran's service-connected lumbar spine degenerative disc disease is manifested by some painful limitation of motion; his remaining functional range of motion is 10 degrees of flexion; ankylosis of the entire thoracolumbar spine is not shown.

8.  From October 13, 2009, the Veteran's degenerative disc disease of the lumbar spine has been productive of mild neurological manifestations in the right lower extremity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for entitlement to a rating in excess of 10 percent for torn lateral meniscus of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2010).

4.  Prior to October 13, 2009, the criteria for a disability rating higher than 10 percent for service-connected right shoulder impingement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2010).

5.  From October 13, 2009, the criteria for a disability rating higher than 30 percent for service-connected right shoulder impingement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2010).

6.  Prior to October 13, 2009, the criteria for a rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5242, 5243 (2010).

7.  From October 13, 2009, the criteria for a rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5242, 5243 (2010).

8.  The criteria for entitlement to an evaluation of 10 percent for neurological manifestations of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the Veteran's claims for service connection by a letter dated in April 2008.

The issues of the evaluations to be assigned to the now service-connected disabilities of the right knee, right shoulder and lumbar spine are "downstream" issues.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claims were awarded with an effective date of March 13, 2008, the date of his claim, and ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The claims were readjudicated in a December 2009 rating decision and a December 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for Hearing Loss and Tinnitus

The Veteran essentially contends that he incurred bilateral hearing loss and tinnitus due to noise exposure while he was a truck driver in service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, supra.

The Veteran's DD Form 214 reflects that his primary military occupational specialty was a motor transport operator, and that he served in Southwest Asia.

The Veteran's service treatment records reflect that he was routinely exposed to hazardous noise.  These records, including his enlistment physical examination and his separation physical examination, contain no evidence of complaints, treatment, or diagnosis for bilateral hearing loss or tinnitus.  On medical evaluation board (MEB) examination in May 1996, audiometric testing revealed right ear decibel thresholds of 20, 10, 5, 10, and 5, and left ear decibel thresholds of 10, 10, 10, 15, and 5, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Moreover, the service treatment records demonstrate the presence of essentially normal hearing bilaterally.

A review of the file reveals that there are no complaints or treatment of hearing loss or tinnitus until 2008.

On VA examination in July 2008, the examiner noted that service treatment records showed normal hearing on enlistment physical examination in 1989 and also on MEB physical examination.  She found that there was no significant change in hearing when these results were compared to the test results reported on the enlistment physical.  The Veteran reported that he had a gradual decrease in hearing since April 1997, and that at the time of his last military hearing test, he was told that his hearing had decreased.  He stated that during service, he was a truck driver and was exposed to excessive noise from engines and explosions, with use of hearing protection.  He denied any significant civilian occupational noise exposure but reported recreational noise exposure from attending auto racing events.  The Veteran reported that since 1991 he had noticed intermittent ringing in both ears.  This mild ringing occurred approximately twice per day lasting 1 to 2 minutes.  He said the ringing seemed to occur after long periods of watching television or listening to noise from his children, and the ringing went away when he moved to a quiet area.  The examiner opined that the Veteran did not report clinically significant tinnitus.

Audiometric testing revealed right ear decibel thresholds of 15, 10, 15, 15, and 10, and left ear decibel thresholds of 10, 15, 15, 25, and 10, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The examiner indicated that the audiometric test results showed hearing within normal limits bilaterally.  Speech recognition abilities were excellent for both ears.  The examiner diagnosed normal hearing bilaterally for the 500 to 4000 hertz range, and again determined that the Veteran did not report clinically significant tinnitus.  The examiner stated that service treatment records documented normal hearing bilaterally that did not change significantly from the 1989 enlistment physical to the 1996 MEB physical.

In his August 2009 VA Form 9 (substantive appeal), the Veteran asserted that service connection should be granted for bilateral hearing loss and tinnitus based on his work as a truck driver during service.  He said that he could not drive with hearing protection at that time for safety reasons.

Based on the recent audiometric findings, the Board finds that the Veteran does not have a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). 

The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has bilateral hearing loss due to noise exposure in service, service connection is not warranted in the absence of proof of a current disability.

As to the claim for service connection for tinnitus, evidence in support of the claims includes statements by the Veteran to the effect that he incurred tinnitus in service, and the fact that he was exposed to loud noises in service.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of tinnitus.  Moreover, there is no medical evidence of complaints or treatment for tinnitus for a decade after separation from service.  The first complaint of tinnitus was in 2008.  The July 2008 VA examiner did not causally link any current tinnitus to service or to events therein.  Moreover, the examiner found that the Veteran's reports of intermittent, brief episodes of tinnitus did not demonstrate clinically significant tinnitus.  

There is no medical evidence linking any current tinnitus with service.  The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded. However, none of the evidence on file specifically links the Veteran's reported tinnitus with service.

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  However, here, the Veteran has never stated that he had tinnitus continuously since service.  Thus the Board finds that continuity of tinnitus symptoms since service is not shown.

The Board also finds that the evidence of the passage of so many post-service years before the first complaints of tinnitus along with normal findings on the 1996 examination in service weighs against his assertions that he incurred chronic tinnitus in service.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

As to a causal relationship between service and his current tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of any hearing loss and tinnitus is not lay-observable and requires medical expertise.

In summary, the record fails to show competent and probative evidence of tinnitus in service or for many years thereafter, and the preponderance of the evidence is against a finding that this condition, which is also not clinically significant, is due to or aggravated by service.  The preponderance of the evidence is against the claim for service connection for bilateral hearing loss as a current hearing loss disability is not shown, and the appeal must therefore be denied.  

Therefore, the Board finds that the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a  practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has assigned staged ratings for the Veteran's right shoulder and lumbar spine disabilities.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Right Knee

The Veteran contends that his service-connected right knee disability is more disabling than currently evaluated.  In August 2009, he asserted that his knee had fluid on it, it popped daily, and he had pain on motion.

The RO has rated the Veteran's service-connected torn lateral meniscus of the right knee as 10 percent disabling under Diagnostic Code 5260.

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

On VA examination in July 2008, the Veteran reported that he injured his right knee while playing volleyball in service.  He reported intermittent knee symptoms with remissions.  On examination of the right knee, range of motion was from 0 to 120 degrees.  Pain began and ended at 120 degrees.  There was no additional limitation of motion on repetitive use.  On examination, there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, effusion, dislocation, or locking.  There was a meniscus abnormality, and McMurray's test was positive.  There was no other meniscus abnormality, and no other knee abnormality.  The examiner stated that the Veteran had a normal gait.  A July 2008 X-ray study of the right knee showed mild joint effusion, mild degenerative remodeling change with buttressing of bone patellofemoral component and medial aspect of the right knee area, mild patellofemoral joint space asymmetry with narrowing laterally.  There was no radiopaque joint mouse, and osseous structures appeared intact.  The examiner diagnosed right knee torn lateral meniscus, and opined that there were no significant effects on occupational activities.

On VA examination in October 2009, the Veteran reported that his right knee gave way, swelled, and occasionally had fluid on it.  He said the course was stable since onset, and he took pain medication as needed.  He reported giving way, pain, effusions, and swelling.  He denied deformity, instability, stiffness, weakness, dislocation or subluxation, and locking.  He said flare-ups occurred weekly, were severe, and lasted one to two days.  He said he was able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  He said he always used a brace.  On examination, his gait was normal, and there was no evidence of abnormal weight bearing.  There was tenderness, a lateral patella, bumps consistent with Osgood-Schlatter's disease, and grinding.  There was no crepitation, no mass behind the knee, no clicks or snaps, no instability, no patellar abnormality and no meniscus abnormality.  Range of motion of the right knee was from 0 to 120 degrees, with normal right knee extension.  There was no evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray study of the right knee showed no acute process.  There was no evidence of knee joint effusion, no sclerotic or lytic bony lesion, and no evidence of narrowing of the medial or lateral knee joint compartments.  He reported that he retired in 2006 from his job as an automotive technician due to problems with his back, right knee and right shoulder.  

Although the Veteran told the VA examiner that he had retired in 2006, the Board finds that this statement contrasts with his statements in an August 2009 substantive appeal, where the Veteran asserted that his back disability limited his performance at work, and he was not able to perform all of his job requirements.  

Throughout the rating period on appeal, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the right knee.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals complaints of right knee pain.  Indeed, while right knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261.  In fact, the medical evidence does not demonstrate that the Veteran's right knee flexion is limited to 45 degrees, as a required for a 10 percent rating under Diagnostic Code 5260.  Again, the Veteran's flexion is no worse than 120 degrees, even with consideration of additional limitation of motion due to pain, and his extension is full.  A higher rating in excess of 10 percent is not warranted for torn lateral meniscus of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both right knee flexion and extension to a compensable degree. Thus, assignment of separate evaluations for limitation of flexion and extension of the left leg is not appropriate here.

To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the 10 percent evaluation currently in effect for the service-connected right knee disability throughout the rating period on appeal.

The Board has also considered whether an increased rating for the right knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  As there is no clinical evidence of instability or subluxation of the right knee (and no complaints of such), Diagnostic Code 5257 is not for application.  As there is no demonstrated instability, a separate compensable rating for instability is also not warranted for the entire rating period on appeal.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  As the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 10 percent for service-connected torn lateral meniscus of the right knee for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Shoulder

Service treatment records reflect that the Veteran injured his right shoulder while playing basketball in November 1993.

The RO has rated the Veteran's service-connected right shoulder impingement (dominant arm) disability as 10 percent disabling from March 13, 2008 (under Diagnostic Code 5203), and as 30 percent disabling from October 13, 2009 (under Diagnostic Code 5201).

The Veteran contends that his service-connected right shoulder disability is more disabling than currently evaluated.  In August 2009, he asserted that he had limitation of motion with pain on motion of the shoulder, and that "at least 7 days a week I can not lift my shoulder over my head."  He said this was one of the movements needed for his job.  He asserted that at least a 20 percent rating should be assigned for the service-connected right shoulder disability.

The Board notes that normal shoulder motion is defined as 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The record shows that the Veteran is right handed; therefore, his right shoulder disability is his major side.  A 20 percent evaluation is warranted for limitation of motion of the major (dominant) arm when motion is possible to the shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm when motion is limited to midway between the side and shoulder.  A 40 percent evaluation for limitation of motion of the major arm requires that motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Governing regulation provides that when the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 4.31.

A 20 percent rating is assignable for dislocation of the clavicle or scapula of the major or minor extremity.  A 20 percent rating may also be assigned for nonunion of the clavicle or scapula with loose movement.  Without loose movement, a 10 percent rating is assignable.  A 10 percent rating may also be assigned for malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

On VA examination in July 2008, the Veteran complained of right shoulder pain.  On examination, flexion and abduction of the right shoulder was from 0 to 160 degrees, with pain beginning and ending at 160 degrees.  External and internal rotation were from 0 to 90 degrees.  There was no additional limitation of motion on repetitive use.  The examiner indicated that there were no recurrent shoulder dislocations, and no ankylosis.  There was tenderness and painful movement of the right shoulder.  The examiner diagnosed right shoulder impingement syndrome, and opined that there were no significant effects on occupational activities.

During the period prior to October 13, 2009, a rating in excess of 10 percent is not warranted under any applicable rating criteria.  Although the RO assigned a 10 percent rating for pain in the right shoulder under Diagnostic Code 5203 during this period, the Board notes that the medical evidence does not show that the Veteran has impairment of the clavicle or scapula, as required for a rating under this Diagnostic Code.  It appears that the 10 percent rating was assigned on analogous basis.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).

In order to warrant a higher 20 percent rating under Diagnostic Code 5201, the range of motion of the Veteran's right shoulder must be limited to shoulder level.  The Veteran's right shoulder range of motion, however, did not more closely approximate that level of severity during the period prior to October 13, 2009; in fact his range of motion was close to normal.  Moreover, there was no additional functional limitation due to factors such as pain and weakness.  Therefore, a disability rating higher than 10 percent is not warranted based on limitation of motion during this period.

Additionally, the Board has considered other diagnostic codes that may apply to disability of the shoulder.  The Veteran, however, does not have ankylosis (Diagnostic Code 5200), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, a higher rating is not available under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  There is no evidence of arthritis of the right shoulder, and thus a higher rating is not warranted under Diagnostic Code 5010.  There are no other relevant diagnostic codes for consideration.

The Board also finds that a higher 20 percent rating is not warranted prior to October 13, 2009 on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The medical evidence of record does not show functional limitation of the severity to warrant a rating higher than 10 percent during the period prior to October 13, 2009.

From October 13, 2009, the RO has rated the service-connected right shoulder disability as 30 percent disabling under Diagnostic Code 5201.

On VA examination on October 13, 2009, the Veteran complained of numbness and tingling in his right arm and armpit that lasted for 30 to 45 minutes at a time.  He reported difficulty reaching and lifting up his arm.  He said the condition had progressively worsened.  He said he took pain medication and limited his activities.  He reported that his right hand was his dominant hand.  He reported pain and stiffness of the joint, and denied deformity, giving way, instability, weakness, incoordination, dislocation, locking, effusion, and inflammation.  He said he had flare-ups every two or three weeks that lasted for hours.  On examination, range of motion of the right shoulder was as follows:  flexion from 0 to 65 degrees, abduction from 0 to 50 degrees.  He was unable to perform internal or external rotation.  The examiner indicated that there was objective evidence of pain after repetitive motion, and there was additional limitation of motion after repetitive motion.  The most important factor was pain.  However, the noted range of motion after repetitive motion testing was identical to the range of motion shown before such testing.  An X-ray study of the right shoulder showed no acute process.  There was no acute fracture or dislocation, the humeral head articulated normally with the glenoid fossa, and acromioclavicular joint was normal in appearance.  There was no sclerotic or lytic bony lesion.  The clinical diagnosis was right shoulder impingement.  The examiner opined that the disability created problems lifting and carrying, difficulty reaching, and decreased strength.

From October 13, 2009, in order to warrant a higher 40 percent rating under Diagnostic Code 5201, the range of motion of the Veteran's right shoulder must be limited to 25 degrees from the side.  The Veteran's right shoulder range of motion, however, did not more closely approximate that level of severity during the period from October 13, 2009.  Even considering the Veteran's subjective complaints of pain and stiffness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support a rating in excess of 40 percent from October 13, 2009.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Therefore, a disability rating higher than 30 percent is not warranted based on limitation of motion during this period.

The Board also considered other potentially applicable diagnostic codes.  As noted above, Diagnostic Code 5203 does not assign ratings in excess of 20 percent.  The Veteran does not have ankylosis of the right shoulder (Diagnostic Code 5200), or other impairment of the humerus (Diagnostic Code 5202).  Therefore, a higher rating is not available under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  There is no evidence of arthritis of the right shoulder, and thus a higher rating is not warranted under Diagnostic Code 5010.  There are no other relevant diagnostic codes for consideration.

Accordingly, the Board concludes that the currently assigned schedular rating of 30 percent is appropriate for the service connected right shoulder disability.

In sum, there is no basis for a rating in excess of 10 percent for service-connected right shoulder impingement prior to October 13, 2009, or for a rating in excess of 30 percent from October 13, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Lumbar Spine

Service treatment records reflect that the Veteran was treated for back injuries, as well as low back pain and spasm.  A June 1996 orthopedic consultation for the MEB report reflects that X-ray studies were within normal limits and an magnetic resonance imaging (MRI) scan of the thoracic and lumbar spine showed a slightly dessicated disc at L5-S1 but was otherwise within normal limits.  The diagnostic impression was musculoskeletal back pain.

The RO has rated the Veteran's service-connected degenerative disc disease of the lumbar spine as 20 percent disabling from March 13, 2008, and as 40 percent disabling from October 13, 2009, under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.

The Veteran contends that his lumbar spine disability is more disabling than currently evaluated.  In August 2009, he asserted that his back disability limited his performance at work, and he was not able to perform all of his job requirements.  He said that at least four times per week, it was hard for him to get out of bed.  He asserted that at least a 40 percent rating should be assigned for the service-connected low back disability.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (4): Round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), ratings are based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides for a 20 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

VA outpatient treatment records dated in 2008 reflect treatment for chronic low back pain, and that the Veteran was given a back brace.

On VA examination in July 2008, the Veteran reported that he injured his low back while playing basketball.  He said his condition had progressively worsened.    He took medication and used a back brace, and said his response to treatment was fair.  He reported decreased motion, stiffness, weakness, spasms, and pain.  He reported sharp constant moderate daily pain in the lumbar spine.  He reported radiating pain in both legs.  He reported severe flare-ups every 2 to 3 weeks, lasting 3 to 7 days.  Cold weather was a precipitating factor.  Alleviating factors were warm weather and heat.  He reported moderate positive additional limitation of motion or other functional impairments during flare-ups.  He denied any incapacitating episodes for the thoracolumbar region during the past 12 months.  On examination of the thoracic sacrospinalis muscle, there was no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  The examiner indicated that the muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture and gait were normal.  There were no abnormal spinal curvatures, and no ankylosis of the thoracolumbar spine.  On neurological examination, no abnormalities were noted with respect to muscle strength, sensation, or reflexes in the lower extremities.  Range of motion was as follows:  flexion from 0 to 60 degrees, with pain beginning at 30 degrees and ending at 60 degrees.  There was pain on motion and pain after repetitive use.  Extension was from 0 to 30 degrees, right lateral flexion was from 0 to 25 degrees, with pain beginning and ending at 25 degrees, left lateral flexion was from 0 to 30 degrees, and right and left lateral rotation was from 0 to 30 degrees.  There was no additional loss of motion on repetitive use of the spine.  Lasegue's sign was negative.  A February 2008 X-ray study of the lumbosacral spine showed no fracture or slippage.  The lower two lumbar discs were narrowed but other disc spaces were normal in width.  The lumbar lordotic curvature was somewhat straightened suggesting muscle spasm.  The diagnosis was lumbar degenerative disc disease.

On VA examination on October 13, 2009, the Veteran complained of low back pain with radiation down his left leg.  He said he took pain medication and muscle relaxers.  He reported incapacitating episodes for the thoracolumbar region lasting 7 days during the past 12-month period.  He said he was unable to walk more than a few yards.  On examination, posture and gait were normal.  There was lumbar flattening, but no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis or ankylosis of the thoracolumbar spine.  There was muscle spasm of the thoracic sacrospinalis, guarding, pain with motion, tenderness, and no weakness.  A neurological examination showed slightly decreased muscle strength and decreased sensation in the right lower extremity, and the affected nerve was the sciatic nerve.  There was normal muscle tone and no muscle atrophy.  No abnormalities were noted in the left lower extremity.  

Range of motion was as follows:  flexion to 10 degrees, extension to 5 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  There was objective evidence of pain on motion.  The Veteran refused repetitive range of motion testing, and said if he bent forward, he would fall to the floor.  Lasegue's sign was positive on the right.  The Veteran's spouse assisted him with dressing and undressing for the examination and also assisted with his shoes.  The Veteran reported that he had retired in 2006.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that the incapacitating episodes were not due to IVDS.

During the period prior to October 13, 2009, in order to be entitled to the next-higher 40 percent rating under Diagnostic Code 5242, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

The Board finds no support for a 40 percent rating under Diagnostic Code 5242 based on the orthopedic manifestations of the Veteran's low back disability. Indeed, the Veteran's July 2008 VA examination revealed forward flexion of the lumbar spine to no worse than 60 degrees, with pain beginning at 30 degrees. Ankylosis was not shown.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record indicates consistent complaints of low back pain.

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 40 percent evaluation, during the rating period prior to October 13, 2009.  Indeed, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect prior to October 13, 2009.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  At a July 2008 VA examination, the Veteran denied any incapacitating episodes for the past 12 months.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  There are no other relevant code sections for consideration.

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected back disability.  The Board finds that as the weight of the objective evidence of record does not show that the Veteran's low back disability was manifested by adverse neurological symptomatology prior to October 13, 2009, the claimant is not entitled to separate compensable ratings for any alleged adverse neurological symptomatology caused by his service connected back disability during this period.  38 C.F.R. § 4.71a. 

In sum, there is no basis for a rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease during the rating period prior to October 13, 2009.  

From October 13, 2009, in order to be entitled to a higher 50 percent rating under Diagnostic Code 5242, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  This is not shown by the medical evidence.  Although the Veteran has significant limitation of motion of the thoracolumbar spine, there is no ankylosis.

The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes. There are no other relevant code sections for consideration.

In sum, prior to October 13, 2009, a rating higher than 20 percent is not warranted for lumbar spine degenerative disc disease, and a rating higher than 40 percent is not warranted from October 13, 2009.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a higher rating, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Back Concerns 

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows the Veteran to receive a separate compensable rating for adverse neurological symptomatology associated with his service connected back disability.  The medical evidence has already been detailed above.  During the period from October 13, 2009, of significance are the findings from the VA examination on that date.  That examination revealed sensory deficit in the entire right lower extremity and slight (4/5) weakness in the right lower extremity.  No abnormalities were noted in the left lower extremity.  Muscle tone was normal and there was no atrophy.  Given the clinical findings, the examiner identified the most likely peripheral nerve as the sciatic nerve.  Hence Diagnostic Code 8520 is for application.

The Board finds that the medical evidence detailed above allows for a finding of mild neurological manifestations of the Veteran's service-connected low back disability.  In the present case, a 10 percent rating for mild disability is warranted under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve in the right lower extremity, during the period from October 13, 2009.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher rating is not warranted under this code, as neurological manifestations are primarily sensory in nature.

Extraschedular Considerations

The discussion above reflects that the symptoms of the Veteran's right knee, right shoulder, and back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Many of the applicable diagnostic codes used to rate the Veteran's knee, shoulder and back disabilities provide for ratings based on limitation of motion and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A higher initial rating in excess of 10 percent for service-connected torn lateral meniscus of the right knee is denied.

Prior to October 13, 2009, a higher initial rating in excess of 10 percent for service-connected right shoulder impingement is denied.

From October 13, 2009, a higher initial rating in excess of 30 percent for service-connected right shoulder impingement is denied.

Prior to October 13, 2009, a higher rating in excess of 20 percent for lumbar spine degenerative disc disease is denied.

From October 13, 2009, a higher rating in excess of 40 percent for lumbar spine degenerative disc disease is denied.

Entitlement to a separate 10 percent rating for the neurologic manifestations of the lumbar spine disability affecting the right lower extremity is granted, subject to governing criteria applicable to the payment of monetary benefits.

REMAND

TDIU is an element of all claims for an of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  

Where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Although the Veteran has not explicitly raised the issue of a TDIU rating, the Board finds that in this case the issue has been raised by the evidence.  The October 2009 VA examination report shows that the Veteran reported that he left his job as an automobile technician because of his service-connected back disability.

The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, supra. However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

In the case of a claim for a TDIU rating, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

On remand, the Veteran should be accorded a VA examination to determine whether it is at least as likely as not that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.

The RO should also determine whether his service-connected disabilities reflect exceptional factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards for a TDIU rating and to warrant referral of the case to the Director of Compensation and Pension Service for consideration entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

Appropriate notice for a TDIU rating should be provided on remand.  38 U.S.C.A. § 5103(a).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with appropriate notice regarding the TDIU claim.

2.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for a right knee disability, a right shoulder disability, a cervical spine disability, or a low back disability since May 2008.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file. 

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examination(s) to determine the current level of severity of the Veteran's service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner(s) should describe the effects, if any, of the service-connected right knee disability, right shoulder impingement, cervical spine strain, and degenerative disc disease of the lumbar spine on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

A complete rationale should be provided for all opinions expressed. 

4.  After completion of the foregoing, readjudicate the appeal for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


